Citation Nr: 0204507	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a cardiovascular 
disorder to include: hypertension, cardiomyopathy, systolic 
heart murmurs, abnormal electrocardiogram with left 
ventricular hypertrophy with strain, and septal defect of the 
heart.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant retired after serving approximately 29 years as 
a member of the reserves and/or National Guard.  He had an 
initial period of active duty for training from March to 
September 1960.  Subsequently, the appellant's reserve 
service was primarily inactive duty training with very short 
periods of annual active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for the disabilities at issue.  

The case was previously before the Board in May 2000, when it 
was remanded for retrieval of additional records.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran has current diagnoses of diabetes mellitus, 
hypertension, and hypertrophic cardiomyopathy.  

3.  There is no evidence that the veteran's diabetes mellitus 
and cardiovascular disease originally manifested during any 
period of his reserve service.

4.  The appellant did not become disabled due to disease or 
injury during a period of active duty for training.

5.  The appellant did not become disabled due to an injury 
during a period of inactive duty training.  

6.  The appellant did not suffer myocardial infarction (heart 
attack), cardiac arrest, or cerebrovascular accident (stroke) 
during a period of inactive duty training.  


CONCLUSIONS OF LAW

1.  The appellant is not a veteran within the meaning of the 
applicable law and regulations.  38 U.S.C.A. §§ 101, 1110, 
1131, (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303 (2001).   

2.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

3.  A cardiovascular disorder, to include: hypertension, 
cardiomyopathy, systolic heart murmurs, abnormal 
electrocardiogram with left ventricular hypertrophy with 
strain, and septal defect of the heart, was not incurred in, 
or aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issues adjudicated below.  The appellant 
has been notified on numerous occasions as to the evidence 
needed to support his claims.  In May 2000, the case was 
remanded for the RO to obtain additional medical records that 
the appellant indicated existed.  Moreover, the new law 
states that VA is "not required to provide assistance to a 
claimant  . . . if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A (a)(2) (West Supp. 2001).  For reasons 
stated below the circumstances of the appellant's service are 
dispositive of the issues on appeal.  As such, remand is not 
necessary.  

II.  Analysis

In February 1997, the appellant filed his claim for service 
connection.  He indicated that his diabetes mellitus was 
diagnosed in 1974 and that his cardiovascular disorders were 
diagnosed in 1991.  In June 1997, a VA examination of the 
veteran was conducted.  The medical history in the 
examination report states that the appellant "has been 
diabetic since 1974.  He started taking insulin since 1994.  
He was discovered to have a heart murmur in 1994.  Also, his 
high blood pressure was discovered at that time."  

As noted in the introduction section above, the appellant 
retired after serving approximately 29 years as a member of 
the reserves and/or National Guard.  He had an initial period 
of active duty for training from March to September 1960.  
Subsequently, the appellant's reserve service consisted 
primarily of inactive duty training (IDT).  He also had short 
periods of annual active duty for training (ADT) that the 
evidence reveals were approximately 2 weeks in length, 14 to 
17 days.  There are also service records that reveal that the 
appellant had some periods of active duty for special work 
(ADSW).  These periods of service appear to be for very short 
periods of time, generally 2 days, during which the appellant 
served on instructional duty.  The appellant retired from the 
reserves in December 1993.  There is no indication that the 
veteran was ever activated for a period of active duty during 
the Persian Gulf war.  

The RO has obtained the appellant's service medical records.  
Because the appellant was a reservist, these records 
primarily consist of periodic physical examination reports 
that were conducted to ensure that he was fit for his reserve 
duties.  While there are many examination reports, the March 
1983 examination report indicates that the veteran's heart 
was "abnormal" because of a "Grade 2/6 systolic ejection 
murmur."  Also this examination report indicated that 
laboratory testing was conducted, with no sugar detected in 
the appellant's urine and a blood glucose level of 90.  On 
the accompanying report of medical history, the veteran did 
not indicate that he had diabetes.  The examining physician's 
evaluation was that the appellant was medically qualified for 
retention in the reserves.  This examination report 
contradicts the appellant's assertions of having diabetes 
mellitus since 1974 and of having his heart murmur diagnosed 
in 1994.  

The RO has also obtained a considerable volume of private and 
VA medical records.  The VA medical records exist because the 
appellant is an employee at a VA medical center and therefore 
receives medical treatment.  Private medical records from 
Huntsville Hospital Family Practice dated in August 1974 
reveal that the appellant had sugar in his urine.  These 
records also indicate that the appellant had a systolic heart 
murmur and a septal defect.  His blood pressure was 120/90. 

In June 1997, a VA Compensation and Pension examination of 
the appellant was conducted.  The diagnosis included:  
insulin dependent diabetes mellitus; systolic heart murmur; 
hypertension; cardiomyopathy; abnormal electrocardiogram with 
left ventricular hypertrophy with strain; and, small 
pericardial effusion.  As far as the Board can tell, the only 
inaccuracy in the June 1997 VA examination report is the 
statement that the appellant "had active duty close to 29 
years and 6 months."  This is an inaccurate statement of the 
appellant's service.  As noted above the appellant served in 
a reserve capacity for this period of time.  There is a 
considerable volume of other medical records contained in the 
appellant's claims file.  These records confirm that he 
currently has diabetes mellitus and cardiovascular disorders.  

The law is dispositive in the present claim.  The fact is 
that the appellant is not a veteran within the meaning of the 
applicable law and regulations.  Since the appellant is not a 
veteran, compensation cannot be awarded.  The law states that 
"[f]or disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 1991)(emphasis added).

"The term 'veteran' means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991)(emphasis 
added).

The definition of active military, naval, or air service 
includes three categories of service.  First, it includes 
active duty.  38 U.S.C.A. § 101(24) (A) (West Supp. 2001).  
Second, it includes "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24)(B) (West Supp. 2001).  
Finally, it includes "any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty; or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training."  
38 U.S.C.A. § 101(24)(C) (West Supp. 2001).

"Active duty means full-time duty in the Armed Forces, other 
than active duty for training."  38 U.S.C.A. § 101(21)(A) 
(West 1991).  "Active duty for training means full-time duty 
in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22)(A) (West 1991).

The evidence of record clearly shows that the veteran has 
current medical diagnoses of diabetes mellitus and 
cardiovascular disorder.  However, the evidence of record 
clearly reveals that the appellant served approximately 29 
years as a member of the reserves and/or National Guard.  He 
had an initial period of active duty for training from March 
to September 1960.  Subsequently, the appellant's reserve 
service consisted primarily of inactive duty training (IDT).  
He also had short periods of annual active duty for training 
(ADT) which the evidence reveals were approximately 2 weeks 
in length, 14 to 17 days.  There are also service records 
which reveal that the appellant had some periods of active 
duty for special work (ADSW).  The appellant's diabetes 
mellitus and cardiovascular disorders are diseases; 
therefore, he cannot be awarded service connection based on 
any manifestation of these diseases during a period of 
inactive duty training.  There is no evidence of record that 
shows that the appellant has ever had a heart attack, stroke, 
or cardiac arrest.  As such, the provisions of 38 U.S.C.A. 
§ 101(24) (C) (West Supp. 2001) are not applicable.  

There is no indication that the appellant's diabetes mellitus 
and cardiovascular disorders initially manifested during a 
period of active duty for training.  There is also no 
evidence that the appellant became disabled because of his 
diabetes mellitus and/or cardiovascular disorders during a 
period of active duty for training.  

In his December 1998 substantive appeal, the appellant 
indicates that he had symptoms of fatigue and dizziness 
during a period of active duty for training in 1974.  He 
further states that after he finished active duty for 
training he was diagnosed with diabetes mellitus by a private 
medical facility.  Diabetes mellitus is a chronic disease 
which may be presumed to have been incurred during active 
military service if it is manifest to a degree of at least 
10 percent within the first year following active service in 
the case of any veteran who served for 90 day or more.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  The requirement of 90 days' service 
means active, continuous service.  38 C.F.R. § 3.307 (a)(1) 
(2001).  The appellant's active duty for training in 1974 
does not meet this requirement.  

The Board understands that the appellant retired after 29 
years of service in the reserves.  However, the appellant is 
not a veteran.  There is no indication that the veteran's 
claimed diabetes mellitus and cardiovascular disease 
manifested during active duty for training.  There is no 
evidence that relates these diseases to the veteran's reserve 
service.  The law is dispositive in the present case.  The 
appellant is not a veteran.  Service connection cannot be 
granted and compensation cannot be paid.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that in a case where 
the law is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  












	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for a cardiovascular disorder, to include: 
hypertension, cardiomyopathy, systolic heart murmurs, 
abnormal electrocardiogram with left ventricular hypertrophy 
with strain, and septal defect of the heart, is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

